TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-21-00077-CV


         In re BMC West Corporation a/k/a BMC West, LLC and Julian Noe Silva


                     ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                                           ORDER


PER CURIAM

               Relators BMC West Corporation a/k/a BMC West, LLC and Julian Noe Silva

have filed a petition for writ of mandamus and motion for emergency stay. See Tex. R. App.

P. 52.1, 52.10(a). We grant the motion for emergency relief and temporarily stay the trial court’s

discovery order, pending further order of this Court. See id. 52.10(b). Any discovery relating to

the underlying Notice of Intent to Take Deposition on Written Questions of non-party AT&T and

its accompanying Subpoena Requiring Appearance at Deposition and Production of Documents

is also temporarily stayed pending further order of this Court. See id. The Court orders the

real party in interest to file a response to the petition for writ of mandamus on or before

March 5, 2021.

               It is ordered on February 23, 2021.



Before Justices Goodwin, Triana, and Kelly